         Case 2:19-cv-00214-MRH Document 28 Filed 04/18/19 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA

STEVE WALLING, Individually and on behalf
of himself and all others similarly situated,
                                    Plaintiff,
                                                          Case No. 2:19-cv-00214-MRH
                        - v. -
                                                          JOINT STIPULATION AND
THE KRAFT HEINZ COMPANY, BERNARDO                         [PROPOSED] ORDER
HEES, PAULO BASILIO, DAVID KNOPF,
GEORGE ZOGHBI, CHRISTOPHER R.
SKINGER, VINCE GARLATI, and 3G
CAPITAL INC.,
                                    Defendants.


               WHEREAS, on February 26, 2019, Plaintiff in the above-captioned action (the

“Action”) filed a class action complaint asserting claims against Defendants The Kraft Heinz

Company, Bernardo Hees, Paulo Basilio, David Knopf, George Zoghbi, Christopher R. Skinger,

Vince Garlati, and 3G Capital Inc. (“3G Capital,” and collectively, “Defendants”) pursuant to

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. Sections 78j(b) and

78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. Section 240.10b-5;

               WHEREAS, the Action was assigned to United States District Court Chief Judge

Mark R. Hornak;

               WHEREAS, the complaint in this Action is governed by the Private Securities

Litigation Reform Act, 15 U.S.C. § 78u-4 et seq. (the “PSLRA”), which, among other things,

provides for a specific process for the appointment of lead plaintiff(s) and lead counsel to

represent the putative class;
         Case 2:19-cv-00214-MRH Document 28 Filed 04/18/19 Page 2 of 6




               WHEREAS, pursuant to Section 21D(a)(3)(A) of the Securities Exchange Act of

1934, 15 U.S.C. § 78u-4(a)(3)(A), as amended by the PSLRA, the deadline for any Class

member to move for appointment as lead plaintiff is April 25, 2019;

               WHEREAS, on March 5, 2019, Defendants The Kraft Heinz Company, Bernardo

Hees, Paulo Basilio, David Knopf, George Zoghbi, Christopher R. Skinger, and Vince Garlati,

by their counsel Stephen M. Mahieu, executed waivers of the service of the summons and

complaint, without prejudice to and without waiver of any of those Defendants’ defenses,

objections or arguments, except as to sufficiency of service of process; and

               WHEREAS, 3G Capital was served with the Complaint on March 1, 2019 and

Plaintiff and 3G Capital agreed, by email dated March 22, 2019, that 3G Capital would not have

to respond to the Complaint until after the schedule set forth in this stipulation;

               IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and

Defendants, as follows:

               1.      Undersigned counsel for Defendants is authorized to accept, and hereby

does accept, service of the summons and complaints in the Action on behalf of all Defendants,

without prejudice and without waiver of any of Defendants’ defenses, objections or arguments,

except as to sufficiency of service of process.

               2.      Defendants shall not be required to answer or otherwise respond to, and

are hereby expressly relieved from answering or otherwise responding to, any complaints filed in

the Action subject to the provisions of paragraphs 3 and 4 below.

               3.      Within 60 days after the entry of an order appointing, pursuant to the

PSLRA, lead plaintiff(s) and lead counsel in the Action (or a consolidated action encompassing

the Action), lead plaintiff(s) shall either: (1) serve and file a consolidated class action complaint,

                                                  2
          Case 2:19-cv-00214-MRH Document 28 Filed 04/18/19 Page 3 of 6




which shall serve as the operative complaint in the action and shall supersede all other

complaints filed in and/or transferred to this Court related to the Action; or (2) notify counsel for

Defendants that the complaint previously filed by lead plaintiff(s) will remain the operative

complaint in the Action;

                4.      Defendants shall have 60 days from the date on which lead plaintiff(s)

complies with paragraph 3 to move or plead in response to the operative complaint.

                5.      Lead plaintiff(s) shall have 60 days from the date on which Defendants

move or plead to file a memorandum in opposition.

                6.      Defendants shall have 45 days from the date on which lead plaintiff(s)

file(s) an opposition to file their reply.

                7.      There have been no requests for an extension of time previously made in

this matter.




                                                  3
        Case 2:19-cv-00214-MRH Document 28 Filed 04/18/19 Page 4 of 6




Dated: April 18, 2019                     Respectfully submitted,

                                          BLANK ROME LLP

                                          BY: /s/ Roy W. Arnold
                                          Roy W. Arnold
                                          501 Grant Street, Suite 850
                                          Pittsburgh, PA 15219
                                          Phone: (412) 932-2800
                                          Fax: (412) 932-2777
                                          Email: rarnold@blankrome.com

                                          PAUL, WEISS, RIFKIND, WHARTON &
                                          GARRISON LLP

                                          Daniel J. Kramer (pro hac vice)
                                          Andrew J. Ehrlich (pro hac vice)
                                          William A. Clareman (pro hac vice)
                                          1285 Avenue of the Americas
                                          New York, NY 10019-6064
                                          Phone: (212) 373-3000
                                          Fax: (212) 757-3990
                                          Email: dkramer@paulweiss.com
                                          Email: aehrlich@paulweiss.com
                                          Email: wclareman@paulweiss.com

                                          Counsel for Defendants The Kraft Heinz
                                          Company, Bernardo Hees, Paulo Basilio, David
                                          Knopf, George Zoghbi, Christopher R. Skinger,
                                          and Vince Garlati




                                      4
Case 2:19-cv-00214-MRH Document 28 Filed 04/18/19 Page 5 of 6




                                  COHEN & GRIGSBY, P.C.

                                  BY: /s/ Larry K. Elliott
                                  Larry K. Elliott
                                  625 Liberty Avenue, 5th Floor
                                  Pittsburgh, PA 15222
                                  Phone: (412) 297-4900
                                  Fax: (412) 209-0672
                                  Email: lelliott@cohenlaw.com


                                  KIRKLAND & ELLIS LLP
                                  Sandra C. Goldstein (pro hac vice to be filed)
                                  601 Lexington Avenue
                                  New York, NY 10022
                                  Phone: (212) 446-4800
                                  Fax: (212) 446-4900
                                  Email: sandra.goldstein@kirkland.com

                                  Counsel for Defendant 3G Capital Inc.




                              5
       Case 2:19-cv-00214-MRH Document 28 Filed 04/18/19 Page 6 of 6




                                               LAW OFFICES OF ALFRED G. YATES,
                                               JR.

                                               BY: /s/ Alfred G. Yates, Jr
                                               Alfred G. Yates , Jr.
                                               300 Mount Lebanon Boulevard
                                               Suite 206B
                                               Pittsburgh, PA 15234
                                               Phone: (412) 391-5164
                                               Email: yateslaw@aol.com


                                               ROBBINS GELLER RUDMAN & DOWD
                                               LLP

                                               Samuel H. Rudman (admitted pro hac vice)
                                               David A. Rosenfeld (admitted pro hac vice)
                                               58 South Service Road
                                               Suite 200
                                               Melville, NY 11747
                                               Phone: (631) 367-7100
                                               Fax: (631) 367-1173
                                               Email: srudman@rgrdlaw.com
                                                      drosenfeld@rgrdlaw.com


                                               JOHNSON FISTEL LLP
                                               Michael I. Fistel, Jr. (pro hac vice to be filed)
                                               40 Powder Springs Street
                                               Marietta, GA 30064
                                               Phone: 470/632-6000
                                               Fax: (770) 200-3101
                                               Email: michaelf@johnsonfistel.com

                                               Counsel for Plaintiff


SO ORDERED.

Dated: _________________________, 2019


      Honorable Mark R. Hornak
      United States District Chief Judge


                                           6
